 
Exhibit 10.1
TERMINATION AGREEMENT


This TERMINATION AGREEMENT (the “Agreement”) is entered into as of this 24th day
of September, 2010 (the “Effective Date”), by and between KL Energy Corporation,
a Nevada corporation (“KLE”), with a principal place of business at 306 East
Saint Joseph Street, Suite 200, Rapid City, South Dakota, and Greenext Energy
Europe S.A., a foreign corporation organized under the laws of Luxembourg
(“GNXT”), with a principal place of business at 19 rue de Bitbourg, 1273
Luxembourg, and it’s Holding company Pike S.A. of same place of business and Mr.
Roger Brochet, whose address is 25 Cottabloz, 3974 Mollens.


Recitals


WHEREAS, KLE licensed certain technologies, along with the right to sublicense
such technologies,  to O2Diesel Europe, Plc (“O2”) in that certain Technology
License Agreement, dated March 6, 2008, by and between KL Process Design Group,
LLC, and O2 (the “License”);


WHEREAS, O2 sublicensed these technologies to GNXT in that certain Technology
License Agreement,  dated January 10, 2009as amended, by and between O2 and GNXT
and any subsequent amendments, and /or entire agreements (the “Sublicense”);


WHEREAS, the License (and obligations under the Sublicense) was acquired by a
third party, Energenics Holdings Pte Limited (“Energenics”), as a result of O2’s
insolvency;


WHEREAS, KLE has acquired the License (as well as O2’s obligations under the
Sublicense), from Energenics; and


WHEREAS, KLE and GNXT wish to terminate the Sublicense and any other rights,
agreements, understandings or other obligations between them in exchange for the
consideration specified below.


NOW THEREFORE, in consideration of the foregoing recitals, and the mutual
promises and covenants contained herein, KLE and GNXT agree:


Agreement


1.a.     Termination of Sublicense.  Upon execution of this Agreement and
payment of the Termination Fee in 2.a. below, the Sublicense shall be terminated
by the parties.  Notwithstanding anything in the Sublicense to the contrary: (a)
all rights and licenses granted under the Sublicense will immediately terminate;
and (b) KLE shall pay GNXT the Termination Fee as set forth in Section 2 below.


1.b.     Transfer of other rights from Energenics. In addition, any other rights
obtain by GNXT from Energenics will immediately be transferred from GNXT to KLE.


2. a.    Termination Fee.  In consideration for the execution of this Agreement,
KLE shall pay GNXT the sum of €40000 (Euros) (the “Termination Fee”) and shall
be by wire deposit to the following accounts:


-€20,000euros to designated bank account number #1
-€20,000euros to designated bank account number #2


2.b.     Proceed of sale of companies. In consideration for the execution of
this Agreement and of the payment of the Termination Fee, Mr. Roger Brochet
undertakes to have GNXT and its holding company Pike S.A.  sold as shell
companies at the earliest time and Mr. Roger Brochet will be able to keep the
proceeds of such sale. The sale of GNXT will include a provision for GNXT to
change immediately it’s name. Upon proof of sale of both companies and change of
name of GNXT submitted to KLE, KLE will pay immediately a bonus of €5,000euros
to Mr. Roger Brochet to an account designated by him at the time.


3.       Mutual Release.  Effective from and after the execution of this
Agreement, and excepting only such claims, demands and causes of action which
the parties may assert against one another for purposes of enforc­ing this
Agreement, or for purposes of claiming a breach of this Agreement, each of the
parties, for themselves, their successors and assigns release and forever
discharge each other and the successors and assigns of each other from all
liability, known or unknown, contingent or direct, liquidated or unliquidated,
for any claims, demands, actions, or suits of any kind which they have had, now
have, or may in the future have, against one another arising out of or pursuant
to the Sublicense.  Each party acknowledges the possibility that the other party
may have unknown claims against such party, and that by signing this Agreement,
each party expressly waives such claims, if any.  The parties further
acknowledge that the consideration for this Agreement takes into account the
possibility of such future claims.
 
 
 

--------------------------------------------------------------------------------

 


4.        Representations and Warranties


(a)           By GNXT.  GNXT represents and warrants that it is the sublicensee
under the Sublicense, and that it has not granted any rights in the Sublicense
to any third party.
 
(b)           Mutual.  Each party represents and warrants to the other party
that:  (i) it has full right, corporate power and authority to execute and
deliver this Agreement; (ii) the execution, delivery, and performance of this
Agreement have been duly authorized by all neces­sary action by the party; and
(iii) this Agreement will constitute the legal, valid and binding obligation of
the party, enforceable against it in accordance with its terms, except as may be
limited by applicable bankruptcy, insolvency or similar laws and regulations
affecting creditors' rights general­ly or the availability of equitable
remedies.
 
5.       Miscellaneous


(a)           Entire Agreement.  The terms and conditions herein contained
constitute the entire agreement between the parties relating to the subject
matter of this Agreement and shall supersede all previous communications between
the parties with respect to the subject matter of this Agreement.  Neither party
has entered into this Agreement in reliance upon any representation, warranty,
covenant or undertaking of the other party that is not set out or referred to in
this Agreement.


(b)           Confidentiality of Agreement.  Each party shall maintain the
confidentiality of this Agreement and all provisions of this Agreement and,
without the prior consent of the other party, neither party shall make any press
release or other public announcement of or otherwise disclose this Agreement or
any of its provisions to any third party (i) other than to its directors,
officers and employees and attorneys, accountants, investment bankers and other
professional advisers whose duties reasonably require familiarity with this
Agreement, provided that such persons are bound to maintain the confidentiality
of this Agreement and (ii) except for such disclosures as may be required by
applicable law or by regulation, in which case the disclosing party shall
provide the other party with prompt advance notice of such disclosure so that
the other party has the opportunity if it so desires to seek a protective order
or other appropriate remedy.


(c)           Binding Effect.  This Agreement shall inure to the benefit of and
be binding upon each of the parties hereto and their respective successors and
permitted assigns.


(d)           Applicable Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada, other than such laws, rules,
regulations and case law that would result in the application of the laws of a
jurisdiction other than the State of Nevada.  The parties hereby submit to the
jurisdiction of the state and federal courts located in Nevada and agree that
such courts shall be the exclusive forum for the resolution of any disputes
related to, arising out of, or arising under this Agreement, whether based in
tort, contract, or other legal theory and waive any objection thereto based on
inconvenient forum.


(e)           Further Assurances.  Each party agrees to take such actions and to
execute such further documents as may be reasonably requested by the other party
to effectuate the purposes of this Agreement


(f)    Counterparts. This Agreement may be executed in any number of
counterparts and may be executed by facsimile.  All counterparts shall
collectively constitute one and the same Agreement.




IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Agreement as of the Effective Date.
 

KL Energy Corporation   Greenext Energy Europe S.A.               By:
 
  By: 
 
              Name: 
 
  Name: 
 
              Title:      Title:                 Date:     Date:    





Pike S.A.

            By: 
 
   
 
   
 
   
 
 
Name
                     
Title 
 
   
 
 

                                                                  

            Roger Brochet:
 
   
 
 

 

Date:
 
   
 
 



 
 

--------------------------------------------------------------------------------

 